 


109 HR 2723 IH: Universal National Service Act of 2005
U.S. House of Representatives
2005-05-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 2723 
IN THE HOUSE OF REPRESENTATIVES 
 
May 26, 2005 
Mr. Rangel introduced the following bill; which was referred to the Committee on Armed Services 
 
A BILL 
To provide for the common defense by requiring that all young persons in the United States, including women, perform a period of military service or a period of civilian service in furtherance of the national defense and homeland security, and for other purposes. 
 
 
1.Short title; table of contents 
(a)Short titleThis Act may be cited as the Universal National Service Act of 2005. 
(b)Table of contentsThe table of contents for this Act is as follows: 
 
Sec. 1. Short title; table of contents 
Sec. 2. National service obligation 
Sec. 3. Fifteen-month period of national service 
Sec. 4. Implementation by the President 
Sec. 5. Induction 
Sec. 6. Deferments and postponements 
Sec. 7. Induction exemptions 
Sec. 8. Conscientious objection 
Sec. 9. Discharge following national service 
Sec. 10. Registration of females under the Military Selective Service Act 
Sec. 11. Relation of Act to registration and induction authority of Military Selective Service Act 
Sec. 12. Definitions   
2.National service obligation 
(a)Obligation for young personsIt is the obligation of every citizen of the United States, and every other person residing in the United States, who is between the ages of 18 and 26 to perform a period of national service as prescribed in this Act unless exempted under the provisions of this Act. 
(b)Form of national serviceNational service under this Act shall be performed either— 
(1)as a member of an active or reserve component of the uniformed services; or 
(2)in a civilian capacity that, as determined by the President, promotes the national defense, including national or community service and homeland security. 
(c)Induction requirementsThe President shall provide for the induction of persons covered by subsection (a) to perform national service under this Act. 
(d)Selection for military serviceBased upon the needs of the uniformed services, the President shall— 
(1)determine the number of persons covered by subsection (a) whose service is to be performed as a member of an active or reserve component of the uniformed services; and 
(2)select the individuals among those persons who are to be inducted for military service under this Act. 
(e)Civilian servicePersons covered by subsection (a) who are not selected for military service under subsection (d) shall perform their national service obligation under this Act in a civilian capacity pursuant to subsection (b)(2). 
3.Fifteen-month period of national service 
(a)General ruleExcept as otherwise provided in this section, the period of national service performed by a person under this Act shall be 15 months. 
(b)Grounds for extensionAt the discretion of the President, the period of military service for a member of the uniformed services under this Act may be extended— 
(1)with the consent of the member, for the purpose of furnishing hospitalization, medical, or surgical care for injury or illness incurred in line of duty; or 
(2)for the purpose of requiring the member to compensate for any time lost to training for any cause. 
(c)Early terminationThe period of national service for a person under this Act shall be terminated before the end of such period under the following circumstances: 
(1)The voluntary enlistment and active service of the person in an active or reserve component of the uniformed services for a period of at least 15 months, in which case the period of basic military training and education actually served by the person shall be counted toward the term of enlistment. 
(2)The admission and service of the person as a cadet or midshipman at the United States Military Academy, the United States Naval Academy, the United States Air Force Academy, the Coast Guard Academy, or the United States Merchant Marine Academy. 
(3)The enrollment and service of the person in an officer candidate program, if the person has signed an agreement to accept a Reserve commission in the appropriate service with an obligation to serve on active duty if such a commission is offered upon completion of the program. 
(4)Such other grounds as the President may establish. 
4.Implementation by the President 
(a)In generalThe President shall prescribe such regulations as are necessary to carry out this Act. 
(b)Matter to be covered by regulationsSuch regulations shall include specification of the following: 
(1)The types of civilian service that may be performed for a person’s national service obligation under this Act. 
(2)Standards for satisfactory performance of civilian service and of penalties for failure to perform civilian service satisfactorily. 
(3)The manner in which persons shall be selected for induction under this Act, including the manner in which those selected will be notified of such selection. 
(4)All other administrative matters in connection with the induction of persons under this Act and the registration, examination, and classification of such persons. 
(5)A means to determine questions or claims with respect to inclusion for, or exemption or deferment from induction under this Act, including questions of conscientious objection. 
(6)Standards for compensation and benefits for persons performing their national service obligation under this Act through civilian service. 
(7)Such other matters as the President determines necessary to carry out this Act. 
(c)Use of prior ActTo the extent determined appropriate by the President, the President may use for purposes of this Act the procedures provided in the Military Selective Service Act (50 U.S.C. App. 451 et seq.), including procedures for registration, selection, and induction. 
5.Induction 
(a)In generalEvery person subject to induction for national service under this Act, except those whose training is deferred or postponed in accordance with this Act, shall be called and inducted by the President for such service at the time and place specified by the President. 
(b)Age limitsA person may be inducted under this Act only if the person has attained the age of 18 and has not attained the age of 26. 
(c)Voluntary inductionA person subject to induction under this Act may volunteer for induction at a time other than the time at which the person is otherwise called for induction. 
(d)Examination; classificationEvery person subject to induction under this Act shall, before induction, be physically and mentally examined and shall be classified as to fitness to perform national service. The President may apply different classification standards for fitness for military service and fitness for civilian service. 
6.Deferments and postponements 
(a)High school studentsA person who is pursuing a standard course of study, on a full-time basis, in a secondary school or similar institution of learning shall be entitled to have induction under this Act postponed until the person— 
(1)obtains a high school diploma; 
(2)ceases to pursue satisfactorily such course of study; or 
(3)attains the age of 20. 
(b)Hardship and disabilityDeferments from national service under this Act may be made for— 
(1)extreme hardship; or 
(2)physical or mental disability. 
(c)Training capacityThe President may postpone or suspend the induction of persons for military service under this Act as necessary to limit the number of persons receiving basic military training and education to the maximum number that can be adequately trained. 
(d)TerminationNo deferment or postponement of induction under this Act shall continue after the cause of such deferment or postponement ceases. 
7.Induction exemptions 
(a)QualificationsNo person may be inducted for military service under this Act unless the person is acceptable to the Secretary concerned for training and meets the same health and physical qualifications applicable under section 505 of title 10, United States Code, to persons seeking original enlistment in a regular component of the Armed Forces. 
(b)Other military serviceNo person shall be liable for induction under this Act who— 
(1)is serving, or has served honorably for at least six months, in any component of the uniformed services on active duty; or 
(2)is or becomes a cadet or midshipman at the United States Military Academy, the United States Naval Academy, the United States Air Force Academy, the Coast Guard Academy, the United States Merchant Marine Academy, a midshipman of a Navy accredited State maritime academy, a member of the Senior Reserve Officers’ Training Corps, or the naval aviation college program, so long as that person satisfactorily continues in and completes 15 months training therein. 
8.Conscientious objection 
(a)Claims as conscientious objectorNothing in this Act shall be construed to require a person to be subject to combatant training and service in the uniformed services, if that person, by reason of sincerely held moral, ethical, or religious beliefs, is conscientiously opposed to participation in war in any form. 
(b)Alternative noncombatant or civilian serviceA person who claims exemption from combatant training and service under subsection (a) and whose claim is sustained by the local board shall— 
(1)be assigned to noncombatant service (as defined by the President), if the person is inducted into the uniformed services; or 
(2)be ordered by the local board, if found to be conscientiously opposed to participation in such noncombatant service, to perform national civilian service for the period specified in section 3(a) and subject to such regulations as the President may prescribe.  
9.Discharge following national service 
(a)DischargeUpon completion or termination of the obligation to perform national service under this Act, a person shall be discharged from the uniformed services or from civilian service, as the case may be, and shall not be subject to any further service under this Act. 
(b)Coordination with other authoritiesNothing in this section shall limit or prohibit the call to active service in the uniformed services of any person who is a member of a regular or reserve component of the uniformed services. 
10.Registration of females under the Military Selective Service Act 
(a)Registration requiredSection 3(a) of the Military Selective Service Act (50 U.S.C. 453(a)) is amended— 
(1)by striking male both places it appears; 
(2)by inserting or herself after himself; and 
(3)by striking he and inserting the person. 
(b)Conforming amendmentSection 16(a) of the Military Selective Service Act (50 U.S.C. App. 466(a)) is amended by striking men and inserting persons. 
11.Relation of Act to registration and induction authority of military selective service Act 
(a)RegistrationSection 4 of the Military Selective Service Act (50 U.S.C. App. 454) is amended by inserting after subsection (g) the following new subsection: 
 
(h)This section does not apply with respect to the induction of persons into the Armed Forces pursuant to the Universal National Service Act of 2005.. 
(b)InductionSection 17(c) of the Military Selective Service Act (50 U.S.C. App. 467(c)) is amended by striking now or hereafter and all that follows through the period at the end and inserting inducted pursuant to the Universal National Service Act of 2005.. 
12.DefinitionsIn this Act: 
(1)The term military service means service performed as a member of an active or reserve component of the uniformed services. 
(2)The term Secretary concerned means the Secretary of Defense with respect to the Army, Navy, Air Force, and Marine Corps, the Secretary of Homeland Security with respect to the Coast Guard, the Secretary of Commerce, with respect to matters concerning the National Oceanic and Atmospheric Administration, and the Secretary of Health and Human Services, with respect to matters concerning the Public Health Service. 
(3)The term United States, when used in a geographical sense, means the several States, the District of Columbia, Puerto Rico, the Virgin Islands, and Guam. 
(4)The term uniformed services means the Army, Navy, Air Force, Marine Corps, Coast Guard, commissioned corps of the National Oceanic and Atmospheric Administration, and commissioned corps of the Public Health Service. 
 
